Bischoff, J.
The plaintiff sues upon the defendants’ covenants of title, of warranty and of quiet enjoyment, his claim being based upon an ouster as to one-eighth of the property conveyed to him. For a separate defense it is alleged, in substance, that the common source o-£ the title to the premises conveyed to the plaintiff was Harriet M. Kemp, who died seized of the premises and leaving a last will and testament, whereby she made certain provisions for the disposal of her property, these provisions being set forth in the defense referred to; that at the time of the sale to the plaintiff it was supposed by the sellers that the provisions of the will of Harriet M. Kemp gave to John B. Mee, one of the plaintiff’s four grantors, an undivided one-fourth part of the premises; that on the purchase by the plaintiff of the premises he gave back to John B. Mee a bond and purchase money mortgage for $5,000 for his full share of the purchase money on the basis of his owning one-fourth of the fee; that John B. Mee died, and letters of administration were issued to his wife, Emma B. Mee, upon her giving a bond in the sum of $100 “ and the said bond and mortgage so wrongfully given for $5,000., as aforesaid, thereupon came into her possession;” that the plaintiff and his agents in order to get control of said bond and mortgage so given-for John B. Mee’s supposed one-fourth interest in the fee “ and so place it that it could not be offset in case of a suit over the title, by collusion and connivance with the said Emma B. Mee, who has no means whatever, and at a discount of at least $600., took over the said bond and mortgage in the name of a third person and so held it during the pendency of the suit mentioned in the complaint.”
The suit referred to was one which resulted in the determination of the title, so far as to affect John B. Mee’s right to convey the premises to the extent of one-eighth, and the determination of which suit resulted in the ouster, of which the plaintiff complains.
The defense contains further allegations, to the effect that but for the purchase of the bond and mortgage by the plaintiff, it could and should have been a complete offset to the claim of Herbert B. Mee, the claimant, for the one-eighth *368interest referred to, “ or at least the administratrix of said John B. Mee could have been brought in and compelled to make good said Herbert B. Mee’s loss by surrender and cancellation of said mortgage or otherwise, but that, by reason of said wrongful and collusive purchase of said bond and mortgage, the administratrix of said John B. Mee has entirely dissipated the purchase price, and defendants are without recourse in the premises.”
The loss to the defendants, through the transaction thus set forth, arises from the fact that the administratrix of J ohn B. Mee misappropriated the proceeds of the sale of the mortgage, and from the further fact that her bond as administratrix was insufficient for the purpose of protecting persons interested in the estate against loss, but the plaintiff had nothing to do with either circumstance, and the allegation of his collusion with the administratrix relates wholly to his buying back the mortgage from her at-a discount of $600 and taking an assignment of the mortgage to a third party.
It was certainly open to the plaintiff to discharge his own debt, and his purchase of the mortgage violated no duty owing from him to his grantors. He paid $4,400 to the administratrix, who was entitled to receive it, and the resulting loss to the creditors of the estate — including these particular defendants — is traced by the averments of the defense to no wrongful act of his. If the assignee of-the mortgage merely holds the title -for the plaintiff, as is alleged, then the plaintiff has paid his debt, otherwise he still owes it to the assignee, the present holder of the bond, and at best it may be said that the discount of $600 from the face of the mortgage represents a lessening of the consideration paid by the plaintiff to John B. Mee — on,e of the grantors — to that extent. In this aspect, however, the facts would relate simply to the reduction of damages sustained through the ouster, the damages being measured by the purchase price, and no complete defense to the action would be apparent. The matter is not pleaded as a partial defense; and, since the. allegations fail to set forth a complete defense, the demurrer is to be sustained. It is to be noted that the general averments *369of collusion and. connivance, as well as the characterization of the mortgage as one “ so wrongfully given for $5,000,” are related to no substantial averments of fact and their presence in the pleading does not in any way strengthen the defense which, for the reasons stated, is insufficient in substance.
The demurrer is also directed to a partial defense based upon the fact that, immediately upon the commencement of the suit by Herbert B. Mee against the plaintiff, set forth in the complaint, the defendants offered and tendered to the plaintiff the consideration paid by him for the premises sol forth in the complaint, together with interest, costs and expenses by him incurred, and asked a reconveyance of said property, but that the plaintiff refused to accept the offer or make a reconveyance. As stated in the answer, the theory of this partial defense is that any cost and expenses incurred by the plaintiff after the tender were voluntarily incurred by him. In my opinion, the partial defense is clearly insufficient. Obviously, the plaintiff was under no duty to give up his purchase at the first hint of litigation. He was entitled to keep what he had bought until ousted, relying upon the defendants’ covenants of warranty and of quiet enjoyment; and his right to rely upon those covenants did not in any way depend upon the defendants’ election to take back the property upon the assertion of a hostile title. If this partial defense were to be upheld, a grantor’s covenants would practically amount to nothing, since the burden would be cast upon the grantee, in every case, to determine, at his own risk, in advance of a suit which affected his possession, whether the title thus warranted was good or bad; and the law places no such duty upon him.
The demurrers are, therefore, severally sustained, with costs, with leave to the defendants to amend upon payment of costs - within twenty days.
Demurrers severally sustained, with costs, with leave to defendants to amend upon payment of costs within twenty days.